 Case 1:20-cv-01749-MN Document 14 Filed 03/11/21 Page 1 of 2 PageID #: 952




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

In re:                                      : Chapter 11
                                            :
Tonopah Solar Energy, LLC,                  : Bankruptcy No. 20-11884(KBO)
                                            :
              Debtor.                       :
                                            :
                                            :
CMB EXPORT, LLC, CMB                        :
INFRASTRUCTURE INVESTMENT                   :
GROUP IX, LP, and SOLARRESERVE              :
CSP HOLDINGS, LLC,                          :
                                            :
               Appellants,                  :
                                            :
         v.                                 :    C.A. No. 20-1749-MN
                                            :
TONOPAH SOLAR ENERGY, LLC,                  :
                                            :
               Appellee.                    :

                                     ORDER

         WHEREAS, on February 17, 20121, the Magistrate Judge filed a

recommendation that this case be withdrawn from the process of mediation [D.I. 6];

         WHEREAS, the Court conducted a telephonic status conference in this case

on March 1, 2021, at 2:00 p.m.;

         NOW THEREFORE, IT IS HEREBY ORDERED WKLV WK GD\ RI

0DUFKthat this case is withdrawn from the process of mediation and

the parties shall adhere to the following briefing schedule:
 Case 1:20-cv-01749-MN Document 14 Filed 03/11/21 Page 2 of 2 PageID #: 953




Briefing on the Merits

      Appellants’ Opening Brief on appeal shall be filed within 30 days of the date

of this Order.

      Appellee’s Answering Brief on appeal shall be filed within 30 days of receipt

of the Opening Brief.

      Appellants’ Reply Brief on appeal shall be filed within 21 days of receipt of

the Answering Brief.

Dispositive Motions

      Any dispositive motion shall be filed within 30 days of the date of this Order.

      Any response to a dispositive motion shall be filed within 30 days of receipt

of a dispositive motion.

      Any reply shall be filed within 21 days of receipt of a response to a dispositive

motion.




                                       7KKH +RQQRUDEOH 0DU\HOOHQ 1RUHLND
                                       7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                       8QLWHG6WDWHV'LVWULFW-XGJH
                                          L G6         L L      G
